Title: To George Washington from Stephen Keyes, 16 December 1775
From: Keyes, Stephen
To: Washington, George



May it please your Excellency
[c.16 December 1775]

I trust to your Excellency’s well known Character to pardon a Stranger & Inferior—who presumes to address you on a matter of Consequence to himself, tho’ perhaps of very little to you[.] I

wou’d then Inform your Excelly that not long Since I was recommended to Brigadr Genl Spencer for a first Leiutenancy, by Col. Reed, and his other field Officers, which was agreeable to the Captain under whom I was to Serve—to which Brigdr Genl Spencer objected, only on account of my not belonging to the Army, and it’s being inconsistant with General Orders, for Brigadr Genls to give their Approbation of any Person for a Commission, who was not already engag’d in the Service—I have a peculiar fondness for serving in the Continental Army, and shall think myself highly honour’d, shou’d your Excely think me deserving a Commission. I am Sir with the highest respect and Esteem yr Excelly most Obedient humbl. Servt

Stephen Keyes

